Citation Nr: 0834731	
Decision Date: 10/09/08    Archive Date: 10/16/08

DOCKET NO.  05-16 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for an acquired 
psychiatric disorder, including generalized anxiety disorder 
and post-traumatic stress disorder (PTSD).  

2.  Entitlement to service connection for an acquired 
psychiatric disorder, including generalized anxiety disorder 
and PTSD.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from May 
1960 to May 1962.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a December 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

In this decision the Board is reopening the claim for an 
acquired psychiatric disorder on the basis of new and 
material evidence, and then remanding the case to the RO via 
the Appeals Management Center (AMC) in Washington, DC, for 
further development and consideration before readjudicating 
the claim on the underlying merits.  

The most recent correspondence to the veteran was returned as 
undeliverable, with no forwarding address from the 
postmaster.  But as the Court held in Saylock v. Derwinski, 3 
Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), 
"[p]rinciples of administrative regularity dictate a 
presumption that Government officials 'have properly 
fulfilled their official duties.'"  For VA purposes, 
"notice" means written notice sent to a claimant at his or 
her most recent address of record.  38 C.F.R. 3.1(q) (2007).  
The presumption of administrative regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not do so, VA is not 
obligated to "turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).




FINDINGS OF FACT

1.  An unappealed April 1995 rating decision denied service 
connection for an acquired psychiatric disorder, partly 
because there was no competent medical evidence at the time 
of that decision diagnosing PTSD as a then current 
disability.  

2.  However, additional evidence received since that April 
1995 rating decision is not cumulative of evidence already of 
record, is relevant and raises a reasonable possibility of 
substantiating this claim.  In particular, an August 2004 Vet 
Center treatment record confirms the veteran now at least has 
a current diagnosis of PTSD.  


CONCLUSIONS OF LAW

1.  The April 1995 rating decision denying service connection 
for an acquired psychiatric disorder, including generalized 
anxiety disorder and PTSD, is final.  38 U.S.C.A. § 7105 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103 (2007).  

2.  But new and material evidence has been submitted since 
that decision to reopen this claim.  38 U.S.C.A. §§ 5107, 
5108 (West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.156, 
3.159 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Since the Board is reopening the claim for service connection 
for an acquired psychiatric disorder, including generalized 
anxiety disorder and PTSD, on the basis of new and material 
evidence, there is no need to discuss whether the veteran has 
received sufficient notice insofar as the specific reasons 
for the prior, April 1995 denial - because even if he has 
not, this is inconsequential and, therefore, at most harmless 
error because the Board is reopening his claim regardless.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006); see also 
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993); Soyini v. 
Derwinski, 1 Vet. App. 541, 546 (1991).  

Unfortunately, though, the AMC must still fulfill other 
aspects of the duties to notify and assist.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  And this is why the Board is remanding the 
claim, rather than immediately readjudicating it on the 
underlying merits.

Analysis - Petition to Reopen the Claim for Service 
Connection for an Acquired Psychiatric Disorder, including 
Generalized Anxiety Disorder and PTSD

An earlier April 1995 rating decision, which the veteran did 
not appeal, is the last rating decision to have considered 
and denied his claim for service connection for an acquired 
psychiatric disorder, including generalized anxiety disorder 
and PTSD.  Because he did not appeal that earlier decision, 
it is final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2007).

The veteran filed a petition to reopen this claim in July 
2003.  Therefore, amended regulations with respect to new and 
material evidence are for application.  
See 66 Fed. Reg. at 45,620, indicating to apply the revised 
version of 38 C.F.R. § 3.156 to petitions to reopen filed on 
or after August 29, 2001.  

In the December 2003 rating decision on appeal, the RO denied 
the petition to reopen based on a lack of new and material 
evidence, and as such, did not proceed to adjudicate the 
issue of service connection for an acquired psychiatric 
disorder, including generalized anxiety disorder and PTSD, on 
the underlying merits.  Subsequently, in the May 2005 
statement of the case (SOC), the RO granted the petition to 
reopen based on receipt of new and material evidence, but 
proceeded to deny the underlying claim for service 
connection.  Regardless, though, the Board must make its own 
threshold preliminary determination of whether to reopen 
based on the receipt of new and material evidence, because 
this in turn affects the Board's jurisdiction to adjudicate 
the underlying claim on the merits on a de novo basis.  See 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) 
(citing 38 U.S.C.A. §§ 5108, 7105(c)).  See also Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996) and VAOPGCPREC 
05-92 (March 4, 1992).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Butler v. Brown, 9 Vet. App. 167, 171 (1996).

When determining whether a claim should be reopened, the 
Board performs a 
two-step analysis.  

The first step is to determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
"new and material."  See 38 U.S.C.A. § 5108; Hodge v. West, 
155 F.3d 1356, 1359-60 (Fed. Cir. 1998).  According to VA 
regulation, "new" means existing evidence not previously 
submitted to agency decision makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a).



Second, if VA determines the evidence is new and material, it 
may then proceed to evaluate the merits of the claim on the 
basis of all the evidence of record, but only after ensuring 
the duty to assist has been fulfilled.  See Winters v. West, 
12 Vet. App. 203, 206 (1999) (en banc) (discussing the 
analysis set forth in Elkins v. West, 12 Vet. App. 209 
(1999)), overruled on other grounds sub nom.  Winters v. 
Gober, 219 F.3d 1375, 1378 (Fed. Cir. 2000).  This second 
step becomes applicable only when the preceding step is 
satisfied.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 
325 (1999).

In determining whether evidence is new and material, the 
credibility of the evidence in question is presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  This presumption 
only applies when making a determination as to whether the 
evidence is new and material.  It does not apply when making 
a determination as to the ultimate credibility and weight of 
the evidence as it relates to the merits of the claim.  
Essentially, the presumption of credibility "dissolves" 
once the claim is reopened and decided on the merits.  See, 
too, Duran v. Brown, 7 Vet. App. 216 (1994) (indicating 
"Justus does not require the Secretary [of VA] to consider 
the patently incredible to be credible").  

VA is required to review for newness and materiality only the 
evidence submitted by a claimant since the last final 
disallowance of a claim on any basis to determine whether a 
claim should be reopened and readjudicated on the merits.  
Evans v. Brown, 9 Vet. App. 273, 283 (1996).  The newly 
presented evidence need not be probative of all the elements 
required to award the claim, but it must be probative as to 
each element that was a specified basis for the last 
disallowance.  Id., at 284.



Here, the last final denial of the claim for service 
connection for an acquired psychiatric disorder is the RO's 
April 1995 determination.  Therefore, the Board must review, 
in light of the applicable law, regulations, and the Court 
cases regarding finality, the additional evidence submitted 
since that decision.  To this end, the Board will summarize 
the evidence that was of record pertaining to the claim at 
the time of that April 1995 decision of the RO, and the 
evidence since submitted or otherwise obtained.  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

In the prior April 1995 decision, the RO denied the claim for 
service connection for an acquired psychiatric disorder due 
to the lack of in-service incurrence of any psychiatric 
disorder and any nexus opinion etiologically relating the 
veteran's 
then-current psychiatric disorder to his military service.  

But with respect to PTSD, in particular, the basis of the 
April 1995 denial was partly that there was no competent 
evidence of a diagnosis of this condition.  This is because 
the April 1995 rating decision continued and built upon an 
even earlier May 1990 denial, which had listed its bases for 
denying reopening of a 1979 decision as also due to a lack of 
nexus and a PTSD diagnosis.  And although not specifically 
listed as a basis for the April 1995 decision or earlier 
denials, the veteran also had failed to establish the 
occurrence of any in-service PTSD stressors, necessary to 
support a PTSD diagnosis and its' relationship to his 
military service.  However, evidence at the time of another, 
previous, April 1993 rating decision, which was confirmed in 
the April 1995 decision, included a September 1990 service 
department finding that further specific information was 
required to confirm the veteran's claimed PTSD stressors.

The establishment of service connection for PTSD 
requires:  (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2007) (i.e., DSM-IV); 
(2) credible supporting evidence that the claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
link between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (2007); see also 
Cohen v. Brown, 10 Vet. App. 128 (1997).  

Significantly, a "clear" diagnosis of PTSD is no longer 
required.  Rather, a diagnosis of PTSD must be established in 
accordance with 38 C.F.R. § 4.125(a), which simply mandates 
that, for VA purposes, all mental disorder diagnoses must 
conform to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM-IV).  See 38 C.F.R. § 3.304(f).  The Court has 
taken judicial notice of the mental health profession's 
adoption of the DSM-IV as well as its more liberalizing 
standards to establish a diagnosis of PTSD.  The Court 
acknowledged the change from an objective "would evoke . . . 
in almost anyone" standard in assessing whether a stressor is 
sufficient to trigger PTSD to a subjective standard (e.g., 
whether a person's exposure to a traumatic event and response 
involved intense fear, helplessness, or horror).  Thus, as 
noted by the Court, a more susceptible person could have PTSD 
under the DSM-IV criteria given his or her exposure to a 
traumatic event that would not necessarily have the same 
effect on "almost everyone."  Cohen, 10 Vet. App. at 140-141.

The evidence of record at the time of the April 1995 rating 
decision included the veteran's personal statements, VA 
treatment records, service medical records (SMRs), a copy of 
his DD Form 214, original claim application, petitions to 
reopen his claim for service connection, and a service 
department finding as to his claimed PTSD stressors.  

The evidence that must be considered in determining whether 
there is a basis for reopening the veteran's claim is 
evidence that has been added to the record since that final 
April 1995 rating decision.  Since that decision, crucial 
additional medical records were submitted, namely an August 
2004 Orlando Vet Center treatment record, significantly 
stating that the veteran's responses to the intake interview 
were "consistent with a DSM IV diagnosis of PTSD."  Since 
when previously denying the claim, including most recently in 
April 1995, the RO concluded the veteran did not have this 
required PTSD diagnosis, this additional medical evidence 
indicating he does is both new and material.  See Hodge v. 
West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (holding that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim).  

In addition to a diagnosis of PTSD, the veteran also has 
provided additional details concerning his alleged in-service 
PTSD stressors, in his May 2005 and July 2003 personal 
statements.  Although his statements, alone, are insufficient 
to verify the occurrence of these alleged incidents, there 
are now sufficient details to conduct a meaningful search in 
an attempt to verify these claimed events, which was lacking 
at the time of the April 1995 rating decision.  

Specifically, the veteran has reported two stressors he 
believes resulted in PTSD in sufficient detail to at least 
reopen the claim for service connection.  See Hodge, 155 F.3d 
1363; see his May 2005 supporting statement and June 2003 
claim.  In particular, he claims that while stationed with 
Company D, 26th Infantry, 1st Battle Group, in Bawnholder, 
Germany:
1) during April to May 1961, he witnessed a tank roll over 
fellow soldiers, killing P.F.C. Fawler and another soldier by 
the last name of Easter, and cutting off the legs of an 
unnamed Sergeant, which was also witnessed by a Sergeant 
Arce; and
2) during January to February 1962, while crossing the train 
tracks near a village in the Bawnholder region, he witnessed 
a train hit and kill his friend S.P.C. Longoria, and in 
addition, wound another, unnamed soldier.

Accordingly, the Board concludes that new and material 
evidence has been submitted since the April 1995 rating 
decision; thus, the claim for service connection for an 
acquired psychiatric disorder, including generalized anxiety 
disorder and PTSD must be reopened.  It is important for the 
veteran to understand that the standard for reopening a claim 
is low and does not necessarily indicate that the claim will 
be finally granted.  

Unfortunately, although there is sufficient evidence to 
reopen this claim for service connection for an acquired 
psychiatric disorder, including generalized anxiety disorder 
and PTSD, there simply is not enough competent medical 
evidence of record to allow the Board to adjudicate the claim 
on the underlying merits at this juncture.  


ORDER

New and material evidence has been submitted to reopen the 
claim for service connection for an acquired psychiatric 
disorder, including generalized anxiety disorder and PTSD.  
To this extent only, the appeal is granted.  


REMAND

Further development is needed before the Board can adjudicate 
this claim for service connection for an acquired psychiatric 
disorder, inclusive of PTSD, on the underlying merits.  Since 
the veteran has provided some details as to his unit, names, 
locations, and dates of the incidents in question, it is now 
possible these stressors may be independently verified.  
Accordingly, after giving him another opportunity to provide 
even more specific information about these purported 
incidents, the AMC should attempt to independently verify the 
occurrence of these claimed incidents through the U.S. Army 
and Joint Services Records Research Center (JSRRC) - 
regardless of whether the veteran responds, but after giving 
him sufficient time to respond.  See 38 U.S.C.A. § 5103A 
(b)(3); 38 C.F.R. § 3.159(c).  

In further developing the claim in this regard, the AMC is 
reminded that requiring corroboration of every detail, 
including the veteran's personal participation, defines 
"corroboration" far too narrowly.  Suozzi v. Brown, 10 Vet. 
App. 307, 311 (1997).  Rather, an appellant only needs to 
offer independent evidence of a stressful event that is 
sufficient to imply his or her personal exposure.  See, too, 
Pentecost v. Principi, 16 Vet. App. 124 (2002).



In the event at least one claimed stressor is verified, the 
remaining question of whether the veteran's corroborated 
stressor is sufficient to have resulted in a diagnosis of 
PTSD is a medical question that must answered by qualified 
medical personnel.  See Cohen v. Brown, 10 Vet. App. 128 
(1997).  Therefore, if any alleged stressor is objectively 
confirmed, he should be afforded a VA psychiatric examination 
to determine whether he suffers from PTSD as a result of the 
verified stressor(s).  See 38 U.S.C.A. § 5103A(d)(1)(2); 
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

Finally, the AMC should send the veteran a Veterans Claims 
Assistance Act (VCAA) notice letter complying with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).

Accordingly, this case is REMANDED for the following 
development and consideration:  

1.	Send the veteran a corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that 
includes an explanation of the information or 
evidence needed to establish a downstream 
disability rating and effective date for the claim 
for service connection for an acquired psychiatric 
disorder, inclusive of generalized anxiety disorder 
and PTSD, as outlined by the Court in 
Dingess/Hartman v. Nicholson, supra.

2.	Give the veteran an additional opportunity to 
provide information regarding his alleged in-
service stressors that he believes led to his PTSD.  
This information should include the dates (month 
and year, preferably within a two-month window) the 
incidents occurred, assigned unit, location, and 
the full names of individuals, if any, injured or 
killed for each of the events in question.  The 
veteran is advised that this information is vitally 
necessary, and that he must be as specific as 
possible, since without such detailed information, 
an adequate search for verifying information cannot 
be conducted.

3.	Forward the veteran's stressor information to the 
U.S Army and Joint Services Records Research Center 
(JSRRC), and any other appropriate records 
repository, for research into corroboration of the 
claimed stressors.  The JSRRC should be provided a 
copy of any information obtained above.  The AMC 
should also follow up on any additional action 
suggested by JSRRC.  Thus far, to summarize, 
the veteran claims that while stationed with 
Company D, 26th Infantry, 1st Battle Group, in 
Bawnholder, Germany:
a.)	during April to May 1961, he witnessed a tank 
roll over fellow soldiers, killing P.F.C. 
Fawler and another soldier by the last name of 
Easter, and cutting off the legs of an unnamed 
Sergeant, which was also witnessed by a 
Sergeant Arce; and
b.)	during January to February 1962, while 
crossing the train tracks near a village in 
the Bawnholder region, he witnessed a train 
hit and kill his friend S.P.C. Longoria as 
well as wound another, unnamed soldier.

4.	After associating with the claims file all 
available records and/or responses received from 
each contacted entity, please prepare a report 
detailing the occurrence of any specific in-service 
stressors deemed established by the record.  This 
report is then to be added to the veteran's claims 
file.  If no stressors have been verified, then the 
AMC should so state in its report.  

5.	If, and only if, a stressor has been verified, 
schedule the veteran for a VA psychiatric 
examination.  The claims file, a copy of this 
remand, and a list of the in-service stressor(s) 
found to be corroborated by the evidence, must be 
provided to the examiner for review, the receipt of 
which should be acknowledged in the examination 
report.  The examiner must determine whether the 
veteran has PTSD and, if he does, whether it is at 
least as likely as not that any in-service 
stressor(s) found to be established by the record 
is the cause.  The examiner should be instructed 
that only the events that have been independently 
verified may be considered as valid stressors.  
The examiner should utilize the DSM-IV in arriving 
at diagnoses and identify all existing psychiatric 
conditions.

Inform the designated examiner that the 
term "at least as likely as not" does 
not mean merely within the realm of 
medical possibility, rather that the 
weight of medical evidence both for and 
against a conclusion such as causation 
is so evenly divided that it is as 
medically sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should discuss the 
rationale of the opinion, whether 
favorable or unfavorable, based on the 
findings on examination and information 
obtained from review of the record.

6.	Then readjudicate the claim of entitlement to 
service connection for an acquired psychiatric 
disorder, inclusive of generalized anxiety disorder 
and PTSD, in light of the additional evidence.  If 
this claim is not granted to the veteran's 
satisfaction, send him and his representative a 
Supplemental Statement of the Case (SSOC) and give 
them an opportunity to respond to it before 
returning the file to the Board for further 
appellate review.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).  



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



 Department of Veterans Affairs


